PER CURIAM.
This appeal is from an order which held that the plaintiff, Yell-For-Pennell, Inc., had not complied with the provisions of the Florida Mechanics Lien Act and that the defendant, Joab, Inc., was not liable to the plaintiff. Final judgment was rendered for Joab, Inc. and plaintiff has appealed.
The notice to the owner herein must be held sufficient. See § 713.06(2), Fla.Stat., F.S.A.; and Boux v. East Hillsborough Apartments, Inc., Fla.App.1969, 218 So.2d 202.
The claim of lien was substantially in the form prescribed by the act and there was no showing that the landowner was prejudiced by the form of the claim. See § 713.08(3) and (4), Fla.Stat., F.S.A.; George J. Motz Construction Corp. v. Coral Pines, Inc., Fla.App. 1970, 232 So.2d 441; and Russell v. Farrey’s Wholesale Hardware Co., Fla.App.1964, 163 So.2d 513.
Accordingly, the final judgment for defendant is reversed and the cause is remanded for further action consistent herewith.
It is so ordered.